ICJ_016_AngloIranianOil_GBR_IRN_1951-08-22_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI / IRAN)

ORDONNANCE DU 22 AOUT 1951

1951

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM / IRAN)

ORDER OF AUGUST 22nd, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE | LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit étre citée comme suit :

« Affaire de V Anglo-Iranian Oil Co., Ordonnance du
22 août 1951: C.I. J. Recueil 1951, p. 106.»

This Order should be cited as follows :

_“Anglo-Ivanian Oil Co. Case, Order of August 22nd, TOSI :
I.C. J. Reporis I951, p. 106.”

 

Ne de vente: 69
Sales number

 

 

 
106

INTERNATIONAL COURT OF JUSTICE

1951
August 22nd

VEAR 1951 General List:

No. 16

August 22nd, 1951

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM / IRAN)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

having regard to the Application dated May 26th, 1951, deposited
and filed in the Registry on that day, whereby the Government of
the United Kingdom of Great Britain and Northern Ireland, refer-
ring to the declarations made by that Government and by the
Imperial Government of Iran accepting the Optional Clause pro-
vided for in Article 36, paragraph 2, of the Statute, instituted
proceedings before the Court against the Iranian Empire in the
Anglo-Iranian Oil Company case,

having regard to the Order made by the Court on July 5th, 1951,
fixing the time-limits for the filing of the Memorial and the Counter-
Memorial in that case, and reserving the rest ofthe procedure for
further decision ;

Whereas by letter dated August 16th, 1951, the Agent for the
Government of the United Kingdom requested an extension until
October roth, 1951, of the time-limit for the filing by that Govern-
ment of the Memorial fixed for September 3rd, 1951 ;

4
ORDER OF 22 VIII 51 (ANGLO-IRANIAN OIL Co.) 107

Decides

to postpone to the following dates the time-limits fixed by the
Order of July 5th, 1951 :

for the Memorial of the Government of the United Kingdom,
to October roth, 1951 ;

for the Counter-Memorial of the Imperial Government of Iran,
to January roth, 1952.

And reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-second day of August,
one thousand nine hundred and fifty-one, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the United Kingdom of Great
Britain and Northern Ireland and to the Imperial Government of
Iran, respectively.

(Stgned) BASDEVANT,
President.

(Signed) J. F. LALIVE,

First Secretary,
Acting Registrar.
